Citation Nr: 0738134	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-36 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION

The veteran served on active military duty from December 1982 
to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO, in pertinent part, determined that new and material 
evidence had not been submitted to reopen the veteran's 
previously denied service connection claim for hearing loss 
of the right ear.  

In September 2004 and August 2006, the Board remanded the new 
and material issue for further development.


FINDINGS OF FACT

1.  A February 2000 Board decision, in pertinent part, 
declined to reopen the veteran's service connection claim for 
hearing loss of the right ear; the veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

2.  Evidence received since the February 2000 Board decision, 
either by itself or when considered with previous evidence of 
record, does not raise a reasonable possibility of 
substantiating the service connection claim for hearing loss 
of the right ear.


CONCLUSIONS OF LAW

1.  A February 2000 Board decision, declining to reopen a 
service connection claim for hearing loss of the right ear, 
is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999); currently 38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the February 2000 Board decision 
that declined to reopen a service connection claim for 
hearing loss of the right ear is not new and material, and 
the veteran's service connection claim for such disability is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letters provided to the veteran in 
July 2002, September 2004, February 2005, and August 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
The Board acknowledges that the VCAA letters did not indicate 
that the February 2000 Board decision was the prior final 
decision in this case.  Nevertheless, because the basis of 
the Board's February 2000 denial is essentially the same as 
the basis of the RO's December 1985 denial, the Board finds 
that appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished.  The record contains the veteran's service 
medical records, his DD-214, VA medical evidence, and lay 
statements.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  New and Material Evidence Claim

The veteran is seeking to reopen a service connection claim 
for hearing loss of the right ear.  

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002 & Supp. 2007).  If he does not initiate an 
appeal within one year, or if he initiates a timely appeal 
and the appeal is denied, the disallowance becomes final.  
See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2007). 

In December 1985, the RO denied the veteran's service 
connection claim for hearing loss of the right ear.  After 
the RO notified the veteran of his procedural and appellate 
rights, he did not initiate an appeal of the RO's decision 
within one year of the date of the letter notifying him of 
denial and the rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1985); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Subsequently, the veteran sought to reopen his service 
connection claim for hearing loss of the right ear.  In April 
1998, the RO denied the veteran's claim, and the veteran 
subsequently appealed that decision to the Board.  

In a February 2000 decision, the Board declined to reopen the 
veteran's service connection for hearing loss of the right 
ear; the veteran was notified of that decision in the same 
month.  He did not file a timely appeal, and the February 
2000 Board decision became final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999); currently, 38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1100 (2007).

Since the February 2000 Board decision is final, the 
veteran's service connection claim for hearing loss of the 
right ear may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (2007); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of he claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence contained in the claims folder at the time of 
the February 2000 Board decision included the veteran's 
service medical records, VA medical evidence, and the 
veteran's contentions.  The veteran contended that his 
defective hearing in the right ear is due to exposure on the 
range in service.  Service medical records showed that on 
entrance examination in October 1982, the veteran had 
defective hearing of the right ear.  Reports of audiograms 
performed during service showed no evidence of aggravation of 
the pre-existing defective hearing of the right ear during 
service.  Post-service VA medical evidence contained no 
evidence relative to the veteran's hearing loss.    

As the last final disallowance of the veteran's service 
connection claim for hearing loss in the right ear, was a 
February 2000 decision, the Board must now determine whether 
new and material evidence sufficient to reopen the claim has 
been received subsequent to the February 2000 decision.

On review, the Board finds that the veteran has not submitted 
new and material evidence since the February 2000 Board 
decision sufficient to reopen his service connection claim 
for hearing loss of the right ear.  While the record contains 
newly added VA examination reports and progress notes, to 
include an April 2004 VA audiological report, such evidence 
is not material in that it does not show that the veteran's 
pre-existing hearing loss in the right ear was aggravated 
during service.  Further, the veteran's statements to the 
effect that his hearing loss was aggravated during service 
are essentially duplicative of his contentions already 
considered at the time of the February 2000 decision.  The 
Board notes that his statements are without probative value 
because the evidence does not show that he possesses the 
medical expertise necessary to diagnose or determine the 
etiology of a medical disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, the Board concludes that the 
evidence submitted after the prior final decision in February 
2000, either by itself or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2007).  It does not raise a reasonable possibility of 
establishing the claim.  Id.  Therefore, the evidence is not 
considered new and material for the purpose of reopening the 
service connection claim for hearing loss of the right ear.  
Accordingly, the claim is not reopened.
ORDER

New and material evidence has not been submitted to reopen a 
service connection claim for hearing loss of the right ear.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


